228 F.2d 958
Arthur L. YOUNKER, Plaintiff-Appellant,v.DISABLED AMERICAN VETERANS SERVICE FOUNDATION, Defendant-Appellee.
No. 133.
Docket 23735.
United States Court of Appeals Second Circuit.
Submitted November 10, 1955.
Decided December 6, 1955.

Appeal from the United States District Court for the Eastern District of New York; Matthew T. Abruzzo, Judge.
Plaintiff, Arthur L. Younker, appeals from a summary judgment for defendant, Disabled American Veterans Service Foundation, in his action to recover the first prize award in a word puzzle contest conducted by defendant and also damages for alleged misrepresentation in inducing him to enter into the contest.
Reuben E. Gross, Staten Island, N. Y., for plaintiff-appellant.
Procter, Smith & Harding, New York City (Caleb A. Harding and Arthur W. Procter, New York City, of counsel), for defendant-appellee.
Before CLARK, Chief Judge, and LUMBARD and WATERMAN, Circuit Judges.
PER CURIAM.


1
There is nothing to distinguish this case from others involving this defendant's annual "Puzzle Contest of Skill," where the official rule binding contestants to the decision of defendant's Committee on Awards has been sustained. Accordingly the summary judgment herein is affirmed on the authority of Furgiele v. Disabled American Veterans Service Foundation, D.C.S.D.N.Y., 116 F. Supp. 375, affirmed, 2 Cir., 207 F.2d 957, and Judge Abruzzo's opinion below. 137 F. Supp. 407.